                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE
              18                      Plaintiffs,                             SUPPLEMENTAL AFFIDAVIT OF
                                                                              EDWARD SZENDREY DATED JULY 14,
              19           vs.                                                2021 (CM/ECF NO. 28)
                       County of Siskiyou; Jeremiah LaRue and                 Complaint Filed: June 4, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               First Amended Complaint Filed: July 15, 2021
              21       Department and in their individual capacities;
                       and Brandon Criss, Ed Valenzuela, Michael              Date: August 6, 2021
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,             Time: 10:00 AM
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for         [FEES EXEMPT PURSUANT TO
                       Siskiyou County and in his individual                  GOVERNMENT CODE SECTION 6103]
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD
     & NOTT
                                                                          1
                         DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                   1          Defendants hereby submit their objections to the three affidavits filed to date by Edward

                   2   Szendrey in support of Plaintiffs’ original motion for TRO and preliminary injunction and the

                   3   current motion for preliminary injunction.

                   4
                        Material Objected To:                       Grounds for Objection:            Ruling on
                   5                                                                                  Objection:
                        Affidavit of Edward Szendrey July 15,       Lacks foundation.                 Sustained: ________
                   6    2021, ¶4
                                                                    Speculation.                      Overruled: ________
                   7    “Siskiyou County asserts water truck
                        owner/operators simply have to obtain       Hearsay. (FRE 801)
                   8    a permit from the county in order to
                        provide water to Hmong people to            Inadmissible opinion. (FRE 701)
                   9    meet their basic living needs. The
                        process is not as simple as the county      Prejudicial, confusing and
              10        asserts.”                                   misleading (FRE 403)
              11        ¶7                                          Lacks foundation.                 Sustained: ________
              12        “I obtained a copy of the County of         Speculation.                      Overruled: ________
                        Siskiyou, Community Development
              13        Department, Application for                 Hearsay. (FRE 801)
                        Groundwater Extraction for Use Off-
              14        Site. (See Application for                  Inadmissible opinion. (FRE 701)
                        Groundwater Extraction, attached here
              15        as Exhibit A) The application is a four
                        page document which requires a
              16        property owner to designate the parcel
                        from which water is extracted and the
              17        parcel to which water is to be
                        delivered and the owner of that parcel.
              18        The person receiving the water must
                        be a property owner.”
              19        ¶8                                          Lacks foundation.                 Sustained: ________
              20        “The vehicle delivering the water must Speculation.                           Overruled: ________
                        also be identified in the application.
              21        The application does not provide for   Inadmissible opinion. (FRE 701)
                        water to be delivered to other parcels
              22        by any other vehicle. The purpose of
                        the use of the groundwater is required
              23        to be specified.”
                        ¶9                                     Lacks foundation.
              24                                                                                      Sustained: ________
                        “In other words, in addition to the         Speculation.
              25        Water Tender Permit, the water truck                                          Overruled: ________
                        owner/operator must also have an
              26        agreement with a permitted property         Hearsay. (FRE 801)
                        owner that specifies which parcels and
              27        parcel owners the water is to be            Inadmissible opinion. (FRE 701)
                        distributed to. The permitted property
              28
SPINELLI, DONALD
     & NOTT
                                                                           2
                         DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       owner must have a separate permit for
                   1   each water truck owner/operator he or
                       she provides groundwater to.”
                   2   ¶12                                         Lacks foundation.
                                                                                                     Sustained: ________
                   3   “In a practical sense, to provide      Speculation.                           Overruled: ________
                       sufficient water for several thousand
                   4   people and their animals and vegetable
                       crops, it would take numerous permits Hearsay. (FRE 801)
                   5   to provide water to the Mount
                       Shasta Vista subdivision.”             Inadmissible opinion. (FRE 701)
                   6
                       ¶13                                         Hearsay. (FRE 801)
                   7                                                                                 Sustained: ________
                       “I have spoken with residents of the        Prejudicial, confusing and
                   8                                                                                 Overruled: ________
                       Mount Shasta Vista subdivision who
                       fear providing owner and parcel             misleading (FRE 403)
                   9
                       information would open them up to
                       warrantless inspection by the county.       Irrelevant.
              10
                       They further expressed concern that
                       without a specific waiver, the property
              11
                       owner would be in violation for
                       providing water that was being sent to
              12
                       another parcel. Another concern was
                       possibly facing civil liability if anyone
              13
                       suffered harm getting water from
                       them.”
              14
                       ¶14                                         Lacks foundation.
                                                                                                     Sustained: ________
              15
                       “Because the water truck owner              Speculation.
                       operators would have to traverse                                              Overruled: ________
              16
                       County Road A12 to service the
                       Mount Shasta Vista subdivision, they        Inadmissible opinion. (FRE 701)
              17
                       would be subject to continuous law
              18       enforcement detentions and
                       inspections of their vehicles.”
              19       ¶15                                         Hearsay. (FRE 801)
                                                                                                     Sustained: ________
              20       “On June 24, 2021, I contacted              Prejudicial, confusing and
                       Siskiyou County Supervisor Michael                                            Overruled: ________
                       Kobseff and Siskiyou County Sheriff         misleading (FRE 403)
              21
                       Jeremiah LaRue by e-mail attempting
                       to establish a dialog between the           Irrelevant.
              22
                       County and the Hmong residents of
              23       Mount Shasta Vista subdivision on the
                       subject of water. In my request, I
              24       proposed the County set up water
                       distribution centers at the fire stations
              25       near Mount Shasta Vista, in order to
                       address the immediate concern of lack
              26       of water for personal use, for animals,
                       and for growing vegetables. I
              27       understand the local fire stations have
                       water tanks. I informed Kobseff and
              28       LaRue in my emails that not all the
SPINELLI, DONALD
     & NOTT
                                                                          3
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       people affected by the new water
                   1   restrictions grow cannabis, and that
                       the residents of Mount Shasta Vista
                   2   have no place to go to get water, much
                       less get it legally, and that if someone
                   3   with a well fills a bottle for their
                       neighbor, they are in violation of the
                   4   ordinance. I informed Kobseff and
                       LaRue that many people in the Shasta
                   5   Vista subdivision are desperate for
                       water, and that there is a great
                   6   humanitarian need that should be
                       addressed. I did not receive a reply
                   7   from either Mr. Kobseff or Sheriff
                       LaRue. True and correct copies of the
                   8   emails that I sent to Mr. Kobseff and
                       Sheriff Larue are attached hereto as
                   9   Exhibit B.”
                       ¶17                                        Speculation.
              10                                                                                    Sustained: ________
                       “Attached hereto as Exhibit D is a true    Inadmissible opinion. (FRE 701)
              11       and correct copy of a photograph of a                                        Overruled: ________
                       T-shirt that I have determined is being
              12       sold in Siskiyou County to celebrate       Lacks foundation.
                       the Siskiyou County Sheriff and his
              13       bulldozing of properties in Hmong          Prejudicial, confusing and
                       communities”                               misleading (FRE 403)
              14

              15
                       ¶18                                        Irrelevant.
              16                                                                                    Sustained: ________
                       “Attached hereto as Exhibit E is a true    Hearsay. (FRE 801)
              17       and correct copy of a letter that I sent                                     Overruled: ________
                       to Congressman Doug LaMalfa on
              18       June 23, 2021, advising him of the
                       humanitarian crisis that is developing
              19       in the Mount Shasta Vista subdivision
                       as a result of Siskiyou County
              20       outlawing water trucks from servicing
                       the subdivision, and requesting that he
              21       encourage the County to address the
                       immediate concern for water for the
              22       basic needs of the people living in the
                       subdivision.”
              23       ¶19                                        Irrelevant.
                                                                                                    Sustained: ________
              24       “On Monday, June 28, 2021, I            Hearsay. (FRE 801)
                       received a call at 2:24 PM from                                              Overruled: ________
              25       Siskiyou County farmer Steve Griset
                       advising me the Lava Fire was           Prejudicial, confusing and
              26       entering the Mount Shasta Vista         misleading (FRE 403)
                       subdivision. Griset informed me,
              27       however, that Cal Fire units were lined
                       up on County Road A12 and not
              28
SPINELLI, DONALD
     & NOTT
                                                                         4
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       entering the subdivision. Mr. Griset
                   1   informed me he was opening his well
                       for the Hmong water trucks to get
                   2   water. He said he could only fill one
                       truck at time because someone had
                   3   removed a valve from his second line.
                       At 2:27 PM I received a call from
                   4   Ntshuab Yaj who advised me she
                       would join Mr. Griset in coordinating
                   5   the efforts of the water trucks. I
                       received an unconfirmed report the
                   6   water truck drivers were being ordered
                       to evacuate the subdivision along with
                   7   the other residents.”
                       ¶20                                    Irrelevant.
                   8                                                                                Sustained: ________
                       “On Tuesday, June 29, 2021, I              Hearsay. (FRE 801)
                   9   received a call at 8:50 AM from Mr.                                          Overruled: ________
                       Griset who advised me that the power
              10       to the Mount Shasta Vista area was         Prejudicial, confusing and
                       shut off around 2:00 AM which left         misleading (FRE 403)
              11       him unable to continue pumping water
                       to the trucks. Shortly after 9:00 AM,      Inadmissible opinion. (FRE 701)
              12       Mai Yang showed me a video
                       recording of a Siskiyou County
              13       Deputy Sheriff speaking with Hmong
                       persons. The Deputy stated that Cal
              14       Fire would not enter the subdivision
                       unless all the Hmong evacuated. My
              15       wife Georgie Szendrey and I entered
                       the Mount Shasta Vista Subdivision to
              16       observe the firefighting efforts to put
                       out what is called the Lava Fire. We
              17       were driven through the area by
                       Hmong residents of the subdivision. I
              18       observed areas within the subdivision
                       to be burned and other areas that had
              19       not been affected by the fire. I
                       observed Hmong residents putting out
              20       small fires with buckets of water,
                       throwing dirt on burning trees, and
              21       dowsing spot fires with water from
                       water trucks. I overheard cell phone
              22       communications where the Hmong
                       were coordinating their firefighting
              23       efforts. We spoke with residents who
                       had been up for over twenty-four
              24       hours fighting the fires. Our escorts
                       made frequent stops to assist others in
              25       putting out spot fires. Several water
                       trucks were involved in coordinated
              26       efforts to put out flare ups. In the two
                       hours we were in the subdivision, I
              27       observed approximately thirty separate
                       efforts to extinguish flare ups by the
              28
SPINELLI, DONALD
     & NOTT
                                                                         5
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       Hmong citizens. I observed where
                   1   homes had been saved. I also observed
                       a number of cannabis grows that had
                   2   been destroyed. The Hmong made no
                       effort to save the grows. Attached
                   3   hereto as Exhibit F are true and correct
                       copies of photographs that my wife
                   4   took while I was with her in the Shasta
                       Vista subdivision while the Lava Fire
                   5   was burning.”
                       ¶21                                      Irrelevant.
                   6                                                                               Sustained: ________
                       “At around 1:45 PM, I observed three      Hearsay. (FRE 801)
                   7   Cal Fire Units at the home of Russel                                        Overruled: ________
                       Mathis. It should be noted I know Mr.
                   8   Mathis to be Anglo/Asian in ancestry.     Prejudicial, confusing and
                       His appearance is Caucasian. I called     misleading (FRE 403)
                   9   Mr. Mathis and he informed me he
                       had evacuated the night before, but       Inadmissible opinion. (FRE 701)
              10       returned in the morning and was
                       allowed to return to his home with Cal
              11       Fire. For the next hour we traveled
                       through many areas within the
              12       subdivision observing the efforts by
                       the Hmong to put out the fire. At 2:50
              13       PM I observed two Cal Fire engines
                       with crews engaged in what appeared
              14       to be addressing an area that was still
                       smoldering. At 2:55 PM, I observed
              15       five or six Cal Fire units stagged on
                       Mt. Shasta Vista Road. They were not
              16       engaged in any active firefighting
                       effort. My wife Georgie Szendrey
              17       took photographs in my presence (see
                       Exhibit F). I later spoke with local
              18       resident Darren Duck who lives on
                       County Road A12 near the entrance to
              19       the Mount Shasta Vista subdivision.
                       He advised me that on June 28, 2021,
              20       Cal Fire trucks were lined up on
                       County Road A12 but were not
              21       entering the subdivision. However, he
                       did observe Cal Fire units entering the
              22       subdivision on this day. I was
                       informed Hmong water truck drivers
              23       had been prevented from coming into
                       the area by deputies stationed at
              24       County Road A12 and Big Springs
                       Road. At approximately 4:00 PM, I
              25       contacted a Siskiyou County Deputy
                       Sheriff who was stationed at that
              26       location. He advised me that unless
                       the truck drivers had a permit from
              27       Cal Fire they would not be let in. He
                       advised me that the drivers would
              28
SPINELLI, DONALD
     & NOTT
                                                                        6
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       have to go to the Cal Fire command
                   1   center in Weed to obtain the permit.”
                       ¶22                                        Irrelevant.
                   2                                                                                Sustained: ________
                       “On June 30, 2021, Mr. Griset advised      Hearsay. (FRE 801)
                   3   me power had been restored to west of                                        Overruled: ________
                       him but not to his farm, the Ellison
                   4   Farm, and the Shasta Vista                 Prejudicial, confusing and
                       subdivision. He stated he could not        misleading (FRE 403)
                   5   believe the two irrigators who were in
                       litigation with the county were the        Inadmissible opinion. (FRE 701)
                   6   only ones without power
                       at that time.”
                   7   ¶23                                        Irrelevant.
                                                                                                    Sustained: ________
                   8   “On July 1, 2021, at approximately         Hearsay. (FRE 801)                Overruled: ________
                       4:30 PM, Mr. Griset advised me the
                   9   power was back on. He stated he
                       heard in a media report that the lack of   Prejudicial, confusing and
              10       water was hampering Cal Fire’s effort      misleading (FRE 403)
                       to fight the fire. He stated he was
              11       willing to fill the Cal Fire trucks and    Inadmissible opinion. (FRE 701)
                       was wanting to get that message to
              12       them. After several unsuccessful
                       attempts to reach Cal Fire by phone I
              13       was able to connect with a dispatcher
                       at the City of Weed Police
              14       Department. The dispatcher told me
                       she had direct contact with Cal Fire
              15       and would pass on the message. I
                       learned from a reliable source the
              16       message was also given to the public
                       information officer of Cal Fire.”
              17       ¶24                                        Irrelevant.
                                                                                                    Sustained: ________
              18       “On July 6, 2021 I spoke with              Hearsay. (FRE 801)                Overruled: ________
                       Shannon Spencer of the Ellison Farm.
              19       She stated the Ellison’s had made a
                       similar offer to Cal Fire. She said        Prejudicial, confusing and
              20       however, a fireman with Cal Fire, who      misleading (FRE 403)
                       had received water in the past, told her
              21       he was told by a Deputy Sheriff not to     Inadmissible opinion. (FRE 701)
                       get water from the Ellison’s. Cal Fire
              22       did not comply with the Deputy
                       Sheriff and serviced their trucks from
              23       the Ellison’s well.”
                       ¶25                                        Inadmissible opinion. (FRE 701)
              24                                                                                    Sustained: ________
                       “Based on my investigation, the            Lacks foundation.
              25       Grisets¶ and Ellisons¶ wells are two of                                      Overruled: ________
                       the highest producing wells in
              26       Siskiyou County. Both are in close         Prejudicial, confusing and
                       proximity to the Lava Fire. Both have      misleading (FRE 403)
              27       been a target of Siskiyou County’s
                       water ordinances and are currently in      Irrelevant.
              28
SPINELLI, DONALD
     & NOTT
                                                                         7
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       litigation with the county. As of the
                   1   date of this affidavit, Cal Fire has not   Hearsay. (FRE 801)
                       taken either of them up on the offer of
                   2   water to help fight the local fires.”
                   3
                       ¶26                                        Lacks foundation.
                   4                                                                             Sustained: ________
                       “As of the date of this affidavit Cal   Speculation.
                   5   Fire has not taken Mr. Griset up on the                                   Overruled: ________
                       offer of water to help fight the local
                   6   fires.”                                 Hearsay. (FRE 801)

                   7   ¶27                                        Hearsay. (FRE 801)
                                                                                                 Sustained: ________
                   8   “On July 6, 2021, I met with Bao           Irrelevant.
                       Kelly Xiong and interviewed her                                           Overruled: ________
                   9   regarding her vehicle being seized
                       when she was transporting water to
              10       her home on June, 18, 2021. Ms.
                       Xiong lives in the Mount Shasta Vista
              11       subdivision of Siskiyou County. Ms.
                       Xiong stated she is 54 or 56 years old,
              12       she is not sure. She lives alone and her
                       only income is that provided to her by
              13       her children.”
                       ¶28                                        Hearsay. (FRE 801)
              14                                                                                 Sustained: ________
                       “Ms. Xiong stated since the                Irrelevant.
              15       restrictions on water have been                                           Overruled: ________
                       imposed for residents in the Mount
              16       Shasta Vista subdivision she has had
                       to beg and borrow water to meet her
              17       personal needs. On the night of June
                       18, 2021, she went to a friends for
              18       water. She stated she has two orange
                       containers she normally uses to
              19       transport water in her pickup truck.
                       She does not know exactly how many
              20       gallons of water they collectively hold
                       but her friends told her it is less than
              21       100 gallons, and she could carry more.
                       Based on what her friends told her she
              22       bought what she described as a 30-
                       gallon black trash barrel which she
              23       also filled with water. Ms. Xiong said
                       she had two medium sized ice chests
              24       which she decided to fill with water as
                       well. She had no idea exactly how
              25       much water she had.”
                       ¶29                                        Hearsay. (FRE 801)
              26                                                                                 Sustained: ________
                       “That evening at 9:00 PM, Lake             Irrelevant.
              27       Shastina Police Officer M. Yates,                                         Overruled: ________
                       #408, stopped her on Big Springs
              28
SPINELLI, DONALD
     & NOTT
                                                                         8
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       Road. She stated the officer asked her
                   1   for her drivers license and insurance.
                       He told her she was over the limit of
                   2   water allowed. She said she offered to
                       dump the excess water. Ms. Xiong
                   3   stated the officer told her to get out of
                       her vehicle ‘for paperwork.’”
                   4   ¶30                                         Hearsay. (FRE 801)
                                                                                                 Sustained: ________
                   5   “Ms. Xiong stated after exiting her         Irrelevant.                   Overruled: ________
                       vehicle the officer had her sit in the
                   6   back of his patrol car. The door was
                       locked. After she was placed in the
                   7   back of the patrol car the officer
                       searched her vehicle. He removed a
                   8   small suitcase and her purse from the
                       vehicle. She said he then searched
                   9   through the suitcase which contained
                       her traditional Hmong costume and
              10       silver neckless. He then opened up her
                       purse and searched it.”
              11       ¶31                                         Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              12       “The officer then had a tow truck           Irrelevant.                   Overruled: ________
                       come and tow her vehicle away. She
              13       said she had some cooking utensils
                       and other things she recently
              14       purchased inside the vehicle. Her keys
                       to her home were also on the key ring
              15       which was in the vehicle. The title to
                       her property was also in the vehicle.”
              16       ¶32                                         Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              17       “Officer Yates issued her a citation for    Irrelevant.                   Overruled: ________
                       a violation of Siskiyou County
              18       Ordinance 3-4-1501, Carrying more
                       than 100 gallons of water on Big
              19       Springs Road. The citation noticed her
                       to appear in court on August 10, 2021.
              20       He also issued her a property receipt
                       for her vehicle. It should be noted the
              21       property receipt does not mention the
                       water containers or their capacity.”
              22       ¶33                                         Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              23       “Ms. Xiong stated that while sitting in     Irrelevant.                   Overruled: ________
                       the back of the patrol car her heart
              24       started beating fast. After the officer
                       let her out of the patrol car her heart
              25       continued to beat fast, she started
                       feeling chest pains, and suffered
              26       cramps in her arms and legs. She said
                       she pounded on the officer’s window
              27       asking for help. Officer Yates told her
                       not to be scared as he was not going to
              28
SPINELLI, DONALD
     & NOTT
                                                                          9
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       arrest her. The officer did call for fire
                   1   rescue and an ambulance which
                       arrived. They offered to take her to a
                   2   hospital, but she declined. The nurse
                       told the officer Ms. Xiong was
                   3   probably scared. Ms. Xiong said the
                       firemen remained with her until her
                   4   daughter, True Lee could arrive to
                       take her home. She stated she was
                   5   unable to eat for a week after the
                       incident. She stated she has never been
                   6   in trouble with law enforcement
                       before. Ms. Xiong stated her vehicle
                   7   was her only mode of transportation.
                       Ms. Xiong has a language barrier. He
                   8   primary language is Hmong. She
                       stated she understood about 80% of
                   9   what the officer said.”
                       ¶34                                       Hearsay. (FRE 801)
              10                                                                                 Sustained: ________
                       “Ms. Xiong was born at the military        Irrelevant.
              11       headquarters of the U.S. Secret War in                                    Overruled: ________
                       Long Chiang, Laos. Her father was a
              12       soldier in the U.S. Secret Army. Her       Prejudicial, confusing and
                       mother passed away when she was            misleading (FRE 403)
              13       five or six years old. She fled with her
                       father and they lived in the jungle. In
              14       1979 they crossed the Mekong River
                       into Thailand on a long raft. She said
              15       they were very poor and lived
                       alongside of the river for some time
              16       before being taken to the refugee
                       camp at Ban Vanai. She attended high
              17       school in Ban Vanai where she met
                       her husband. She was thirteen and her
              18       husband was sixteen when they got
                       married. They lied about their age so
              19       they could qualify to go to the United
                       States. In June of 1984 they came to
              20       the U.S. and settled in Rochester,
                       Minnesota. She lived in Arkansas for
              21       nine years then moved to Sacramento,
                       California. Four years ago, she
              22       divorced her husband and purchased
                       property in Mount Shasta
              23       Subdivision.”
                       ¶35                                        Hearsay. (FRE 801)
              24                                                                                 Sustained: ________
                       “On Tuesday, July 6, 2021, I received      Irrelevant.
              25       a phone call from Mee Vang asking                                         Overruled: ________
                       me to come see her property which
              26       suffered damage in the Lava Fire. I
                       met with Mee Vang, her husband
              27       Vang Vang, son Brandon Yang, and
                       Daughter in Law Gao Lor at 13554
              28
SPINELLI, DONALD
     & NOTT
                                                                         10
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       Heinzelman Road which is located in
                   1   the Mount Shasta Vista subdivision.
                       Located on the property is a triple
                   2   wide modular home which appeared to
                       be in the process of being installed on
                   3   the property. The home did not appear
                       to have suffered fire damage, however
                   4   the area surrounding the house had
                       sever fire damage. In addition to trees
                   5   and vegetation I observed the remains
                       of what appeared to be the top of a
                   6   well, and air conditioner, and two
                       large water tanks destroyed by the
                   7   fire.”
                       ¶36                                     Irrelevant.
                   8                                                                                Sustained: ________
                       “I also observed a what appeared to be     Inadmissible opinion. (FRE 701)
                   9   a small dwelling, a number of out                                            Overruled: ________
                       buildings, appliances, and furniture to
              10       be completely destroyed by fire. I         Lacks foundation.
                       observed an open shipping container
              11       which was damaged in the fire as
                       well.”
              12       ¶37                                        Hearsay. (FRE 801)
                                                                                                    Sustained: ________
              13       “Brandon Yang said he spent his life       Irrelevant.                       Overruled: ________
                       savings on the triple wide modular
              14       home. He described the fact it came
                       out of the fire with no real damage as
              15       a miracle. He said the home was
                       moved onto the property only three
              16       weeks earlier. He is in the process of
                       finishing the installation. Gao Lor
              17       stated the storage container was full of
                       new furniture and appliances which
              18       were destroyed in the fire. She also
                       pointed out the well and stated the
              19       pressure tank, pump controls, and
                       filter were destroyed in the fire.”
              20       ¶38                                        Hearsay. (FRE 801)
                                                                                                    Sustained: ________
              21       “Mee Vang and Vang Vang pointed            Irrelevant.                       Overruled: ________
                       out the remains of the temporary
              22       dwelling in which they were living.
                       They said all their possessions were
              23       destroyed.”
                       ¶39                                        Hearsay. (FRE 801)
              24                                                                                    Sustained: ________
                       “Brandon Yang lamented that it was         Irrelevant.
              25       not far from his home Hmong water                                            Overruled: ________
                       trucks were stopped by Sheriff’s
              26       deputies and not allowed to fight the
                       fire. He believes if they had not been
              27       prevented from fighting the fire his
                       possessions would not have been
              28
SPINELLI, DONALD
     & NOTT
                                                                         11
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       lost.”
                   1   ¶40                                       Lacks foundation.
                                                                                                 Sustained: ________
                   2   “Attached hereto as Exhibit G are true    Irrelevant.                     Overruled: ________
                       and correct copies of photographs that
                   3   my wife took in my presence in
                       connection with my interview with
                   4   Mee Vang and her family regarding
                       their loss from the fire.”
                   5   ¶41                                       Hearsay. (FRE 801)
                                                                                                 Sustained: ________
                   6   “On July 8, 2021, I interviewed Zurg      Irrelevant.                     Overruled: ________
                       Xiong, age thirty-three, by phone. At
                   7   the time of my interview, Zurg had
                       stationed himself in front of the
                   8   Siskiyou County Courthouse in Yreka,
                       California, and was on the third day of
                   9   a hunger strike. Zurg is protesting
                       Siskiyou County’s response to the
              10       Hmong population of the Mount
                       Shasta Vista Subdivision.”
              11       ¶42                                       Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              12       “I asked Zurg what his purpose was of Irrelevant.
                       going on a hunger strike. He replied;                                     Overruled: ________
              13       “As a very small minority group, even
                       among the majority Asian group, our     Prejudicial, confusing and
              14       voice has been silenced by the local    misleading (FRE 403)
                       government here. The Board of
              15       Supervisors and the specially
                       appointed, not elected, Sheriff LaRue,
              16       have been spreading propaganda and
                       rumor. And they killed one of our
              17       brothers. And it's the killing of our
                       Hmong brother. He's not my brother,
              18       but he's our brother. I don't even know
                       his name and I don't even know his
              19       face. But that murder was the
                       culmination of the escalation of
              20       tensions between our small Asian
                       community and the wider
              21       predominantly white community.
                       These tensions have been actively
              22       stoked, encouraged and maybe even
                       unofficially directed by the local
              23       government. We have seen threats of
                       mass arson, domestic terrorism from
              24       locals like there are on Siskiyou
                       County Sheriff's Office, Facebook
              25       page. They've been using vigilante
                       volunteers, many of them I suspect are
              26       white supremacists. Anti-Asian groups
                       from Washington and Oregon to come
              27       in, come to our private roads and
                       destroy our private property,
              28
SPINELLI, DONALD
     & NOTT
                                                                        12
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       unconstitutional acts. And this all
                   1   started from LaRue being appointed
                       and saying, look, go after the water.
                   2   Now, I don't know about you, but a
                       specially appointed Sheriff in a
                   3   position of such power by a Board of
                       supervisors, five or six people who
                   4   says go after the water. That sounds
                       like a tyrannical, despotic future to
                   5   me. It's a government overreach. And
                       I honestly believe it's an
                   6   unconstitutional attack on human
                       rights. And they initiated all of this
                   7   because of that. So the tension started
                       when that happened. And then we had
                   8   a protest a few months ago. When we
                       went marching, I actually said in my
                   9   speech. I said they're going to go after
                       the water. They're going to burn us out
              10       because they've been threatening to
                       burn us out. And then one of the
              11       police officers are going to shoot us
                       dead because of the tensions are so
              12       high. And that's exactly what
                       happened. And that happened at the
              13       same time. And they're lying about it.
                       They're lying about it because they
              14       know that they control the media here,
                       the local media. They control the
              15       newspapers, and they know that our
                       people we're so small, even among the
              16       Asian minorities. And we have no
                       money. We have no political clout.
              17       We have no media contacts. So the
                       only thing I can do as a young leader
              18       for my people is to go on a hunger
                       strike, the most extreme form of
              19       nonviolent protest, to get our voice
                       across, to get our side of the story and
              20       to give us a platform. And I want to
                       show the people who have been
              21       propagandized, who've been lied to,
                       that I am somebody that they didn't
              22       take seriously and I am somebody
                       who is willing to die to tell the truth.
              23       Compare that to somebody like a
                       specially appointed unelected official,
              24       like La Rue and the Board of
                       Supervisors of Siskiyou County who
              25       have had an iron grip on this county
                       for centuries. That's why I'm doing it.
              26       That's why I'm on hunger strike. And I
                       told these people I'm prepared to die in
              27       front of the American courthouse just
                       to prove the point that this is not
              28
SPINELLI, DONALD
     & NOTT
                                                                     13
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       justice.”
                   1   ¶43                                     Hearsay. (FRE 801)
                                                                                                 Sustained: ________
                   2   “Zurg stated he has lived in Mount      Irrelevant.                       Overruled: ________
                       Shasta Vista Subdivision for nine
                   3   months I asked him to take me step by
                       step how things built up that brought   Prejudicial, confusing and
                   4   him to his hunger strike. He replied:   misleading (FRE 403)
                       ‘So like I said, the Board of
                   5   Supervisors and Sheriff LaRue, they
                       come together and conspiracy to deny
                   6   us the right to transportation of water
                       because they know we don't have
                   7   wells out there. They legally attacked
                       the local ranches. Well, a well that we
                   8   used as a community a communal
                       well. They've their water, their water
                   9   ban. The ordinance specifically targets
                       the road surrounding our community.
              10       So I'm not, that's not hyperbole, When
                       I say that they stopped water from our
              11       area, they literally named the streets,
                       the streets surrounding our subdivision
              12       as the streets that you can't get water
                       delivery and you can't have water over
              13       ninety nine gallons or one hundred
                       gallons. Six, seven showers worth of
              14       water. And if you do, you're going to
                       get hunted down by the Sheriffs, the
              15       Sheriff's Office, like an animal. And
                       when the water ban went into effect, if
              16       you go on to the sheriff page, they
                       were galvanizing locals to become
              17       vigilantes and to assail any Asian
                       person who might have water. They
              18       closed off all the public areas where
                       you can get water like the springs in
              19       Shasta City. They wait there and they
                       took the Asian people. I've seen police
              20       squad cars at our local Hmong store
                       waiting to ticket us if we have
              21       anything more than ninety-nine
                       gallons of water. So this buildup of
              22       tension, this unconstitutional,
                       discriminatory act of government
              23       against our people already raise the
                       stakes and raise the tensions. Not only
              24       that, they've galvanized the
                       community who already hates us, who
              25       have dehumanized us to take action
                       and to say, hey, we can do this and
              26       we'll get off scot free because the
                       Sheriff's county, the Sheriff's Office
              27       isn't going to do anything about it.
                       They're going to turn a blind eye. And
              28
SPINELLI, DONALD
     & NOTT
                                                                      14
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       like I said, maybe they're the ones
                   1   actively encouraging this. So we've
                       had threats of arson. They took away
                   2   our water and they've had locals who
                       aren't even officially police or
                   3   anything like that come into our area.
                       I've had one of my friends, colleagues,
                   4   he actually went to a Patriot meeting
                       and they admitted that they went to
                   5   our private properties and our private
                       roads and the local D.A. congratulated
                   6   them for their courage. So we've been
                       assailed by the local community, not
                   7   the whole community, the community
                       who would be against us even if
                   8   tomatoes are being grown in there.
                       They believe that they have the full
                   9   support of the tyrannical, despotic
                       local government, Board of
              10       Supervisors and Sheriff LaRue. So
                       they've been empowered to victimize
              11       us with violence. So when the fire
                       came and we saw that the emergency
              12       services, Cal Fire, Siskiyou sheriff,
                       weren't going to protect our property,
              13       we knew they weren't going to protect
                       us. We've been predicting that they
              14       were going to try to burn us out the
                       way they burned down Chinatown one
              15       hundred years ago. We went back and
                       we fought the fire to protect our own
              16       community, protect our own people.
                       And as a result, they killed one of our
              17       people. And this, like I said, is a
                       culmination of all the escalation
              18       perpetuated by the local government,
                       the local tyrannical, almost dictator
              19       shit like Board of Supervisors and
                       sheriff's office. And I want people to
              20       know that this is what happened.
                       LaRue and the Board of Supervisors,
              21       like I want to reiterate, they think that
                       they have a monopoly on the media
              22       and they think that we are voiceless
                       people. But that’s why I’m here doing
              23       this hunger strike.’”
                       ¶44                                         Hearsay. (FRE 801)
              24                                                                                 Sustained: ________
                       “I asked Zurg if he has had any             Irrelevant.
              25       contact with the local authorities. Zurg                                  Overruled: ________
                       replied: ‘I did speak with the Sheriff
              26       deputies here who are in charge of the      Prejudicial, confusing and
                       security of their new extravagant           misleading (FRE 403)
              27       courthouse. But it's just been a
                       conversation, a pleasant conversation
              28
SPINELLI, DONALD
     & NOTT
                                                                          15
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       about my rights and what I can and
                   1   can't do on this property. But in terms
                       of like official people from the city or
                   2   the county, no, nobody's contacted me
                       and I think they're probably scared to
                   3   contact me.’”
                       ¶45                                        Hearsay. (FRE 801)
                   4                                                                             Sustained: ________
                       “I noted this was the third day of his     Irrelevant.
                   5   hunger strike which stated this past                                      Overruled: ________
                       Tuesday after the Board of
                   6   Supervisor’s meeting. Zurg                 Prejudicial, confusing and
                       responded: ‘Yeah. Unofficially,            misleading (FRE 403)
                   7   though, I started the day before that
                       event in preparation, but officially.
                   8   Officially.’”
                       ¶46                                        Hearsay. (FRE 801)
                   9                                                                             Sustained: ________
                       “I aked him how he was holding up.         Irrelevant.
              10       He replied: ‘I’m doing good. We                                           Overruled: ________
                       actually had public health come here
              11       because they were notified that I was      Prejudicial, confusing and
                       on a hunger strike. So they called in      misleading (FRE 403)
              12       two nurses to check on my vitals.
                       Pulse is good. Heartbeat good. Blood
              13       pressure's pretty high. It’s one hundred
                       fifty over one hundred. I'll give you
              14       that. And then I was sitting in the
                       sun all day, so my temperature was
              15       about one hundred and two. But it was
                       just it was like an external reading. It
              16       wasn’t like in my mouth or anything.
                       And I don't have any like feelings of
              17       illness or anything. And I don't have
                       any signs of any sort of mental illness.
              18       I'm very cognizant. I'm very aware of
                       what's going on. They can't diminish
              19       what I'm doing. I call it mental health
                       issue. It’s it’s a purposeful
              20       movement.’”
                       ¶47                                        Hearsay. (FRE 801)
              21                                                                                 Sustained: ________
                       “I inquired about any media attention      Irrelevant.
              22       he may have received. Zurg stated:                                        Overruled: ________
                       I’ve had a few interviews with local
              23       news stations. Is that what you're         Prejudicial, confusing and
                       talking about? I mean, right, I've had     misleading (FRE 403)
              24       a few interviews with local media
                       from maybe like the big cities in
              25       Oregon, like Medford. I've had
                       independent people come, the
              26       independent news people from
                       Sacramento, from he's public in public
              27       health and everything's public record.
                       He came and he discussed with
              28
SPINELLI, DONALD
     & NOTT
                                                                         16
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       me and he asked me if I could if he
                   1   could share my details and
                       information with other
                   2   outlets. I said, yes, sure. That the
                       whole point is to get coverage. That's
                   3   right. Yeah. No national news, but it's
                       only day three. We'll wait until like
                   4   eight, 30.’”
                       ¶48                                        Hearsay. (FRE 801)
                   5                                                                                Sustained: ________
                       “I asked if he had a cell phone of his     Irrelevant.
                   6   own. Zurg stated he broke his phone                                          Overruled: ________
                       fighting the fire and is using his
                   7   mother’s.”                                 Prejudicial, confusing and
                                                                  misleading (FRE 403)
                   8   ¶49                                        Hearsay. (FRE 801)
                                                                                                    Sustained: ________
                   9   “I inquired about his being involved in    Irrelevant.                       Overruled: ________
                       fighting the fire. Zurg stated: ‘That’s
              10       why I’m really exhausted. I fought
                       that fire all week with my brothers and    Prejudicial, confusing and
              11       sisters. Like I have witnesses to show     misleading (FRE 403)
                       that I was there fighting nonstop. We
              12       were exhausted. You couldn't sleep
                       because of the fire.’”
              13       ¶50                                        Hearsay. (FRE 801)
                                                                                                    Sustained: ________
              14       “I asked if he lost any property in the    Irrelevant.                       Overruled: ________
                       fire. He replied ‘No, I didn’t lose any
              15       property. We were one of the lucky
                       ones. The fortunate ones. Yeah.’”          Prejudicial, confusing and
              16                                                  misleading (FRE 403)
              17                                                  Speculation.
                       ¶51                                        Hearsay. (FRE 801)
              18                                                                                    Sustained: ________
                       “On July 10. 2021, I spoke with Mike       Irrelevant.
              19       Sousa by phone. Mr. Sousa owns                                               Overruled: ________
                       Mike Sousa Transport, and services
              20       the agricultural and commercial
                       communities. He has been in the
              21       trucking business for twenty years.
                       For much of the last five years, a large
              22       portion of his business has been
                       hauling water in his commercial water
              23       tender.”
              24       ¶52                                        Inadmissible opinion. (FRE 701)
                                                                                                    Sustained: ________
              25       “Mr. Sousa stated he has to have a         Lacks foundation.
                       permit to haul water, the person who                                         Overruled: ________
              26       receives the water has to have a
                       permit, and wherever he gets the water     Speculation.
              27       has to have a Groundwater Extraction
                       Permit.”                                   Hearsay. (FRE 801)
              28
SPINELLI, DONALD
     & NOTT
                                                                         17
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       ¶53                                         Hearsay. (FRE 801)
                   1                                                                                 Sustained: ________
                       “The county issued him a permit from
                   2   Public Works allowing him to haul                                             Overruled: ________
                       water on County Road A12 with no
                   3   problem. Two days later the same
                       office called him and asked if he was
                   4   available to haul water to someone in
                       Shasta Vista.”
                   5   ¶54                                         Hearsay. (FRE 801)
                                                                                                     Sustained: ________
                   6   “The process went from Public Works         Lacks foundation.                 Overruled: ________
                       doing the permitting to the county
                   7   Planning Department doing the
                       permitting.”                                Inadmissible opinion. (FRE 701)
                   8   ¶55                                         Hearsay. (FRE 801)
                                                                                                     Sustained: ________
                   9   “He said the county has done                Irrelevant.                       Overruled: ________
                       everything they could to hold him up
              10       on getting a Groundwater Extraction
                       Permit.”                                    Prejudicial, confusing and
              11                                                   misleading (FRE 403)
              12                                                   Inadmissible opinion. (FRE 701)
              13       ¶56                                         Hearsay. (FRE 801)
                                                                                                     Sustained: ________
              14       “Mr. Sousa stated the Planning              Lacks foundation.
                       Department told him people were no                                            Overruled: ________
              15       longer required to get a permit to
                       receive water, and that he would just       Speculation.
              16       have to let them know where he was
                       taking it. To complete the                  Inadmissible opinion. (FRE 701)
              17       Groundwater Extraction Permit, they
                       need to know the addresses where
              18       he was to deliver the water. He said he
                       delivers to various customers and
              19       doesn’t know where he is taking water
                       until ‘his phone rings.’ To comply, he
              20       put addresses of properties owned by
                       his uncle and property he owned, all in
              21       the Shasta Valley. They denied the
                       permit saying these locations were not
              22       in the water basin. He said he doesn’t
                       always know what the water is used
              23       for, he is just in the trucking business.
                       He gets an order for water and he
              24       delivers it.”
                       ¶57                                         Hearsay. (FRE 801)
                                                                                                     Sustained: ________
              25
                       “He spoke of a lady located in the          Irrelevant.
                       Mildred area who had a permit to                                              Overruled: ________
              26
                       receive water. The Mildred area is east
              27       of Mount Shasta Vista and south of
                       County Road A12. He said the lady
              28       has horses which require 20 gallons of
SPINELLI, DONALD
     & NOTT
                                                                          18
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       water each day. He was denied his
                   1   Groundwater Extraction Permit
                       because her location ‘wasn’t in his
                   2   water basin.’”
                       ¶58                                       Hearsay. (FRE 801)
                   3                                                                             Sustained: ________
                       “Mr. Sousa said he was told it was        Irrelevant.
                   4   okay to haul water on County Road                                         Overruled: ________
                       A12 to a construction job at the Weed
                   5   rest area on Interstate 5 and to work
                       being done on a Union Pacific
                   6   Railroad trestle on Mount Shasta near
                       the town of Weed.”
                   7   ¶59                                       Hearsay. (FRE 801)
                                                                                                 Sustained: ________
                   8   “He was told he could only deliver        Irrelevant.                     Overruled: ________
                       water that was in the Shasta Water
                   9   Basin where his source of water was.
                       He asked for a map of the Shasta
              10       Water Basin and was directed to speak
                       with Planning Director Kirk Skierski.
              11       He inquired of Mr. Skierski as to the
                       boundaries of the Shasta Water Basin.
              12       He said Mr. Skierski’s response was
                       the Shast Water Basin is ‘huge.’ He
              13       was told the construction jobs he was
                       working on near Weed were in the
              14       Shasta Water Basin.”
                       ¶60                                       Hearsay. (FRE 801)
              15                                                                                 Sustained: ________
                       “Traveling on County Road A12 to          Irrelevant.
              16       the construction sites, Mr. Sousa                                         Overruled: ________
                       passed Mildred to get to those sites.”
              17       ¶61                                       Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              18       “Mr. Sousa stated he has been to the      Irrelevant.                     Overruled: ________
                       Planning Department not less than ten
              19       to fifteen times ‘playing their game.’
                       He said he kept on asking questions as
              20       to why his permit was not granted and
                       received different excuses why it
              21       couldn’t be issued. He said his denial
                       letter left off addresses he gave them
              22       and put addresses he did not apply for.
                       Mr. Sousa stated they left off the
              23       Union Pacific location off the denial
                       letter.”
              24       ¶62                                       Hearsay. (FRE 801)
                                                                                                 Sustained: ________
              25       “He said the lady with the horses is      Irrelevant.                     Overruled: ________
                       named Christine. He had been
              26       assisting the firefighting efforts and
                       promised Christine when the               Prejudicial, confusing and
              27       evacuation was over, he would get her     misleading (FRE 403)
                       water. Mr. Sousa stated he put her
              28
SPINELLI, DONALD
     & NOTT
                                                                        19
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                       address on a business card and looked
                   1   up her APN number and put it on the
                       card. He presented the card to a clerk
                   2   named Lisa at the Planning
                       Department. He said he knew that if
                   3   they just looked at a map, they would
                       tell him ‘no.’ Mr. Sousa suggested to
                   4   Lisa the County have Code
                       Enforcement Officer John Ankerberg
                   5   go inspect the location and confirm
                       she does grow marijuana, that she has
                   6   many animals, and that is what she
                       needs the water for.”
                   7   ¶63                                       Hearsay. (FRE 801)
                                                                                                   Sustained: ________
                   8   “Mr. Sousa stated the bottom line is      Speculation.                      Overruled: ________
                       they just did not want to issue the
                   9   permit. His impression is they want to
                       pick and choose who gets water. It is     Inadmissible opinion. (FRE 701)
              10       okay to haul water for construction
                       projects or for anything other than to
              11       provide the water to Asians.”
                       ¶64                                       Hearsay. (FRE 801)
              12                                                                                   Sustained: ________
                       “He mentioned the water delivery          Lacks foundation.
              13       request he got from Public Works. He                                        Overruled: ________
                       said he contacted the person he was
              14       delivering to make sure the water         Irrelevant.
                       wasn’t for any other purpose than he
              15       was told. He was told the delivery was
                       because the person said they had 50
              16       chickens and a bunch of dogs. He told
                       the person if was for anything but that
              17       he wouldn’t haul to them again. He
                       stated that was exactly what the
              18       scenario was.”
                       ¶65                                       Hearsay. (FRE 801)
              19                                                                                   Sustained: ________
                       “Mr. Sousa told of having a Union         Irrelevant.
              20       Pacific job at Grass Lake. Not being                                        Overruled: ________
                       allowed to travel on County Road
              21       A12, he would have to travel to
                       Medford Oregon, and cut across the
              22       Cascades to Klamath falls for an extra
                       four-hour drive. He contacted a
              23       Deputy Sheriff who relented and
                       allowed him to travel on County Road
              24       A12 because it was fire-related.”
                       ¶66                                       Hearsay. (FRE 801)
              25                                                                                   Sustained: ________
                       “Mr. Sousa said the County put him in     Irrelevant.
              26       an awkward position. Before May 3rd                                         Overruled: ________
                       he hauled water to anyone requesting
              27       it. After May 3rd he was required to
                       get permits. He made the delivery the
              28
SPINELLI, DONALD
     & NOTT
                                                                        20
                        DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
                        county requested believing they
                   1    worked to bring two people together.
                        However, since he hauled the water
                   2    requested by public works and people
                        saw his truck was on the road, his
                   3    phone hasn’t quit ringing with people
                        needing water. He can’t comply with
                   4    their requests.”
                        ¶67                                       Hearsay. (FRE 801)
                   5                                                                                  Sustained: ________
                        “Because of the demand he has for         Irrelevant.
                   6    water, Mr. Sousa asked the county if                                          Overruled: ________
                        they can’t issue him a Groundwater
                   7    Extraction Permit to tell him where he
                        can get water or tell him of someone
                   8    else who can haul water.”
                        ¶68                                       Hearsay. (FRE 801)
                   9                                                                                  Sustained: ________
                        “Mr. Sousa stated he is almost to the     Irrelevant.
              10        point of taking his tank off his truck                                        Overruled: ________
                        and going back to hauling rock. His
              11        truck costs him $2500 year for fees
                        and is standing idle. He mentioned
              12        that hauling water is not as lucrative as
                        has been portrayed in the media.”
              13        ¶69                                       Hearsay. (FRE 801)
                                                                                                      Sustained: ________
              14        “He said the county has a problem but     Irrelevant.                         Overruled: ________
                        the way they are going about it is
              15        wrong. In his opinion, they just want
                        the grows and the Asians just to leave.
              16        He said they pass these laws but you
                        can violate the court order for some
              17        places and they won’t say anything
                        but are going to come down on you if
              18        you go to other places.”
                        ¶70                                       Hearsay. (FRE 801)
              19                                                                                      Sustained: ________
                        “Mr. Sousa said he knows of another       Irrelevant.
              20        Caucasian who has a construction                                              Overruled: ________
                        company whose business is on County
              21        Road A12 who is afraid and won’t          Prejudicial, confusing and
                        take his truck out.”                      misleading (FRE 403)
              22
                       Dated: July 29, 2021                                     SPINELLI, DONALD & NOTT
              23

              24
                                                                              By: /s/ J. Scott Donald
              25
                                                                                     J. SCOTT DONALD
              26                                                                     Attorneys for Defendants

              27

              28
SPINELLI, DONALD
     & NOTT
                                                                         21
                         DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF E. SZENDREY DATED 7/14/21 (CM/ECF NO. 28)
